B-355




Hon. E. F. Campbell              Opinion No, V-194
County Attorney
Fisher County                    Re:   The authority of the Commis-
Robg, Texas                            sioners'  Court, sitting  as a
                                       Board of Equalization,   to con-
             c                         slder an assessment on Its own
                                       motion and without the Assessor’s
                                       request or suggestion,   in re-
                                       gard to raising valuations.
Dear Mr n Campbell:
           In your letter  of April 9, 1947 you request the
opinion   of this department upon the following  question,  con-
cretely   stated in your letter as follows:
          "When the Tax Assessor for the County,
    assesses real estate in the regular way and the
    land owner signs it and swears to it as provided
    in Article   7211 Vernon Civil Statutes and the
    assessor accepts lt as mad,e by the land owner,
    does the Commissioners Court sftting    as a board of
    equalization   have a right to take this up on their
    own motion without any suggestion,    notation,   re-
    quest or complaint of any kind from the Assessor
    and after due notlce to the land holder raise or
    lower the rendition   as to value especially    to raise
    the value?"
            As a preface to our opinion we point out briefly      the
constitutional    and statutory provisfons    pertaining   to the Tax
Assessor and the Commlssloners’ Court, (Board of Equalization)           0
Suffice    it to say that the Office of Tax Assessor Fs a constitu-
tional office    and Ls provided for by Article VIII, Section 18 of
the Constitution,     end now combined with the office     of Tax Collec-
tor by the Constitution     as amended November 8, 1932.      Therefore,
by the terms of Article     718la V,C,S. the terms are used lnter-
changeably, and refer to the one office       of Assessor and Collec-
tor of taxes.     Notwithstanding   the consolfdation    of the two
offices   there still   remains certain statutory duties and func-
tions,   separate and apart and attached to each respective       office,
as existed at the tfme of the consolidation,
          Ther,efore,   TOP   the purpose   of this   opinion   we shall
Hon. E. F. Campbell,      page 2,             v-194



first confine ours,elves      to the duties     imposed by statute   upon the
Tax Assessor O
          Article     7211 V.C.S * provides:
            “Hereafter when any person, firm or corpora-
     tion renders his, their or its property in thfs
    L?.ta$e for taxation to any tax assessor,       and makes
     oath as to the’kind,     character,   quality and
     quanttty of such property,       and the sald officer
     accepting   said rendition    from such person, firm
     or corporation    of such property is satisfied       that
     ft is correctly    and properly valued according to
     the reasonable cash market value of such property
     on the market at the time of Its rendition,         he
     shall list the same accordingly;       but, if the asses-
     sor 1s satisfied     that the value Is below the rea-
     sonable cash market value of such property,         he
     shall at once place on said rendltfon        opposite
     each piece of property so rendered an amount eq-
    ual to the reasonable cash market value of such
    property at the time of Its rendition,          and if such
    property shall be found to have no market value by
    such officer,     then at such sum as said officer
    shall deem the real or intrinsic        value of the prop-
     erty; and ff .the person listing      such property or
    the owner thereof is not satisfied        with the value
    placed on the property by the assessor,         h,e shall
     so notify the assessor,     and if desiring    so to do
    to make oath before the assessor that the valuation
    so fixed by said officer      on said property Is ex-
    cessive;    sueh officer   to furnish such rendition,
    together with his valuation thereon and the oath
    of such person, firm or officer        OP any corporation,
    if any such oath has been made, to the commissioners’
    court. of the County in which said rendition         was
    made, which court shall hear evldenoe and determine
    the ~true value of such property on January 1 19
     (here give yeas for whioh assessment is madej as-
    Is herein provided;      such officer   or oourts shall
    take Into consideration      what 5eid property could
    have been sold for any time withln six months next
    beiore the lat day of January of the geap ?OP which
    the property fs rendered.”
           In addition to Article   7211 ‘quoted above the following
provisions   direct the Assessor to’.transmit   ‘to the Commissioners’
Court (Board of Equalization)     assessments of rendered and unren-
dered pPopert$:
          “‘Article   7218
Hon. E. F. Campbell,   page 3,          v-194


           "The assessor of taxes shall submit all the
    lists   of property rendered to him prior to the first
    Monday in June to the board of equallzatlon     of his
    County on the first    Monday In June or aa soon there-
    after as practicable,     for their Inspection, approval,
    correction   or equallzatlon    a O D 6 -"
          "Article 7206
          It0 0 0 (IThe assessors    of taxes shall furnish
    said board on the first     Monday in Hay of each year,
    or as soon thereafter     as practicable,  a certified
    list of names of all persona who either refuse to
    swear or to qualify or to have algn%d the oath re-
    quired by law, tog&her withtie asaeasment of aaid
    person's  property made by him through other infor-
    mation; and said board shall examine, equalize and
    correct assessments so made by the assessor,        and
    when so revised,   ecjuallzed and corrected,   the same
    shall be approvsd.
          "Article 7217

           "The assessor of taxes shall furnish the board
    of equalization     on the first Monday in June of each
    year, or as .soon theresfter      aa practicable, a’cer-
    tiffed   list of names of all persona who either re-
    fused to swear or qualify      or to sign the oath as
    prescribed    in this title;   also a list of the names
    of those persons who refused to rendera list of
    taxable proper%y as required by this title a a .,'I
           The foregoing   statutory  provlslons   cover generally
the duties imposed upon the Tax Assessor in racelvlng        the rendi-
tion of property owners at the value set by them In making vol-
untary renditions   of their property for the purpose of taxation
and changes made in said renditions      by the Tax Assessor as to
value and the transmission     of such renditfons,   whether changed
by him OP not, to the Commissioners ) Court (Board of Equalization)
for the purpose of equalizing     and correetfng   the values shown by
the rolls.        .
         When he has transmitted  the renditions  to the Commis-
sioners' Court for fts official  action, he has completed ,a11
that is required of him until the~Commissfon%rs' Court ha8
acted upon the same as the Board of Bqualfzation.
            We pass next to the constitutional   and statutory duties
of the CommfssfonersV Court as a Board of Equallzatlon~        The Com-
missioners'    Court is a constitutional   COUPE provided for by
Bon, B. F. Campbell,     page 4,         v-194


Article   V, Section   1, of the Constltutlon    which 1s aa follows:
           "The judicial  power of this state shall be
     vested In one Supreme Court, in Courts of Civil
     Appeals, In a Court of Criminal Appeals, In D&strict
     Courts, in County Courts, in Commissioneps Court&,
     in Courts of Justices   of the Peace, and in such
   . other courta as may be provided by law,"     (Emphasis
     supplied)
            The jurisdiction  of the Commissioners' Court 1s'dePined
in the'latter    part of Section 18 of Article V of the Constitution
as follows:
           "The county commissioners so chosen, with the
     county judge, as presiding    officer,     shall compose
     the County Commissioners Ccurt, which shall exercise
     such powers and jurisdiction     over all $ountg businesp,
     aa is conferred by,thls    Constitution     and the laws of
     the State OF as ma be hereafter        prescribed."
     (Emphasis supplied 7
         There is, however, an express llmitatlon upon the juris-
diction thus conferred upon the Commissioners' Court, that is,
it mast be "county business",
          Tke Constitution   has further expressly conferred upon
the Legislature    the power to provide, as nearly as may be, the
valuation   of all property subject to or rendered for taxation,
This is provided for by A~ticls VIII, Section 18 of the Constf-
tution as follows~
            "The Legislature  shall provide for equalizing,
    as near as may be, the valuation of all property
    subject to or rendered for taxation,      (the County
    Commissioner's Court to constitute      a board of
    equalization);     and may also provide for the clasa-
    ification    of all lands with reference   to their
    value in the several counties."
            This brings us to yc~r concrete problem of whether or
no% the Commiss loners I Cour% (Board of Equalization)      may act upon
Its own motion in equalizing     value without Its jurlsdlctlon      in
this regard being first    invoked by the Tax Assessor.      The answer
to this questlon 1s in %he affirm&tive~        We dlscuaa briefly    our
reasona for this conclusion.      As above noted, Sectlm 18 of
Article   VIII of the Constltulon    requires %he Legislature     to
"provide for equalizing    as near as may be, the valuation of all
property subject to or rendered for taxation,"         Pursuant to this
constitutional    mandate the Legislature    has by the Wactwnt      of
              .




Hon. E. F. Campbell, page 5,                v-194


Articles 7206 and 7212 V.C.S. provided for equalizing the valua-
tion of all property subject to or rendered for taxation.
            The terms of Article     7206 are:
            “Each commlssloners court shall convene and
    sit as a board of equalization     on the second Monday
    in May of each year, or as soon thereafter      as prac-
    ticable    before the first  day of June, to receive all
    the assessment lists     or books of the assessors  of
    their counties for Inspection,     correction  or equal-
    ization and approval I ”
            Article   7212 v.c,s,   provides:
            “The boards of equalization     shall have power,
    and it is made their official       duty, to supervise the
    assessment of their respective       counties,  and, if
    satisfied    that the valuation of any property 1s not
    in accordance with the laws of the State, to ln-
    crease or diminish the same and to affix a proper
    valuation thereto,    as provided for in the preceding
    article;    ‘O o m . O”
           When the Legislature    said In Article   7206, V.C.S.;
 !‘shall examine, equalize and correct assesments so made by the
assessor,    and when so revised,   equalized and corrected,    the same
shall be approved” and sald l.n Article      7212, V.C.S. the “Board
of equalization    shall have power, and It Is made their offlclal
duty, to supervise, the assessment of their respective        counties,
and, if satisfied     that the valuation of any property Is not In
accordance with the laws of the State, to increase or diminish
,the same and to affix a proper valuation thereto,”        It dealt with
such matters unquestionably     as “county business” appropriately
entrusted to the Commlsslonsrs I Court acting as a Board of Equal-
lzatlon,     In the exercise  of this quasi judicial    function the
Commlsslonersl Court (Board of ISquallzatlon)      may do so upon its
own initiative    without a suggestion from the Tax Assessor.
            This view has been confirmed In the ,Case of Brundett
et al vs.    Lucas 194 9,W. ~614 (Ct. of Civ. App. San Antonio) e    !lbe
following    is stated:
           “We conclude that the act of 1879 which be-
    came article    5120, R-9. 1895, and article  4715 Rd.
    1879 were both designed to give the board of equal-
    ization   the power to equalize assessments In al,1
    cases, regardless    of whether the assessor or any one
    else made complaint,     and this appears to have been
    the construction    placed thereon by the Suprem Court


                                .
Hon. E. F. Campbell,    page 6,          v-194


    when it cited both provisions   in support of its
    statement with reference   to the change made. In
    1907 said article  4715, then No. 5124, was amended
    so that the first  portlon thereof reads as fol-
    lows :
          “‘The boards of equalization   ,shall have
    power) and it is made their official     duty, to
    supervlse the assessment of their respective
    counties,  and, if satisflea  that the valuation of
    any property is not in accordance with the laws
    of the state, to increase or diminish the same
    and to affix a proper valuation thereto,      as pro-
    vided for in article   7569 of this chapter . 0 0f
            “And thus’ amended, it now appears as article
    7570 R.S. 1911. As l,t now reads, It it111 con-
    fers ample power to equalize without complaint,
    even though the words ‘without complaint from any
    one’ were omitted; but If such omission could be
    given the effect      contended for by appellee,     nev-
    ertheless    article   7564 gives the board full power
    to equalize and makes it the duty of the board to
    do so, regardless       of whether any;complalnt    has
    been made by t,he assessor or any one else.          This
    article    received renewed legislative     spproval in
    1909, therefore      cannot be said to be affected      by
    the repeal clause &the act of 1907 had there
    been a conflict      between the two acts,    We conclude
    that the judgment cannot be sustained on the theory
    that, as the assessor made no complaint,         the action
    of the boeti was not authorized.”
             We point out that whet was formtirly Article     5124 dls-
cussed in this case is now Article         7212 and as will be observed
Is in identical       language, but as it read before amended It
specifically      said “without complaint from any one” - Bowever s as
was saLd in Brundett et al vs, Iucas supra, t,he power still          re-
mains to act “without’ complaint from any one under Article
7206 - 7212,       The phrase without complaint from any one” was
iii the amendment simply eliminated as surplusage.         Article  7212
        “shall have power etc.”      Shall have power to do what?
i%cle      7212 gives the answer as follows:
             11           to auperyfse the essesment of
      thelr,iespectfve     counties,  and, If satisfied  that
     the veluatlon      of any property 1s not in accord-
     ance with the laws of the State, to increase OP
     zp;im;zh the same and lo affix a proper valuatfon
                9 a 0 0 0 0 0 D
      .




Hon. IL F. Campbell,   Page 7,         v-194



          A more recent case to the same effect     is Wright vs.
State (Ct. of Civ. App. Amarillo)  80 S.W. (26)     1015 from which
we quote as follows:
           "The action of the equalization   board In
    fixing values IS judicial   In Its nature, and they
    may flx such values based upon matters wlthln
    their own knowledge a e e      The general rule is
    that equalization   boards may act upon their own
    judgment of what la equal and just, and, In the
    absence of fraud, their determination     cannot be
    challenged   if It appears that they have previously
    Inspected the properties   with the view of deter-
    mlnlng values 0 s D 0 *"
          It does not follow,    however, that the Commissioners
Crrurt (Board of Equalization)    may increase the values in the ex-
ercise of its Judicial   functions wlthout giving the taxpayer
notice and an opportunity    to be heard, for such notice Is a
necessary prerequisite   to its jurisdiction,   and without It there
would be a lack of "due pro 89s".      Highland Park Independent
School District  of Dallas Cfil nty, et al vs. Republican Insurance
Company, 80 S.W. (2d) 1053. Hoefllng vs. San Antonio 39 S.W.
918 (Supreme Court.) In this latter case the court said:
                       The board has no power to increase
    that v&e'(referring      to the value fixed by the
    property owner in his rendltlon)     without glvin
    notice to the owner 0 0 0 *" (Parenthesis     ours k
          It follows from the foregoing   that we are of the oplnion
that the Commissioners I Court (Board of Equallzatlon)   has the
power and authority to raise or lower valuation of property for
taxation without the same being lnltlated    by the Tax Assessor,
but if the valuation is to be raised notice mst be given to the
taxpayer of the Board's intention   to raise such valuatFon and
give him an opportunity  to be heard.
                          SUMMARY
          The Commissioners' Court (Board of Equali-
    zation) has the power to raise property valua-
    tion for taxation without its jurisdiction      belng
    first   invoked by the Tax Assessor.     It may act
    upon its     own inltlative.  If the valuation 1s
    increased,    however, notice mst be given to the
    taxpayer.     Article 7206, V.C.S.,  Article  7212,
    V.C.S.;    Brundett et al vise Lucas, 194 S.W. 613,
    State vs. Wright, 80 S.W. (26) 1015.
Hon. E, F. Campbell,   page 8,         v-194



                                 Yours very truly,
                             ATTORNEYGENERAL
                                          OF TEXAS

                                 By: s/L. P. Lollar
                                        L. P. Lollar
                                       Assistant



APPRUVED MAY10,   1947
s/Price Daniel
ATTORNEY G-